Third District Court of Appeal
                              State of Florida

                      Opinion filed October 13, 2021.
      Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-1690
                       Lower Tribunal No. 20-320-A-K
                           ________________


                         Adam Bruce Bounds,
                                Petitioner,

                                    vs.

                         The State of Florida,
                               Respondent.



    A Case of Original Jurisdiction – Habeas Corpus.

    Adam Bruce Bounds, in proper person.

    Ashley Moody, Attorney General, for respondent.


Before MILLER, LOBREE and BOKOR, JJ.

    PER CURIAM.

    Petition denied.